Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In this action, claim amendment is made to claims 13, 16 and 21 to correct grammatical errors. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the claims:
Claims 13, 16 and 21 are amended to correct grammatical errors in the Examiner’s amendment presented in the Notice Allowance dated April 09, 2021. 

Claim 13. Lin 3: the phrase “results in the failed MUT cell remain disabled” is corrected to --results in the failed MUT cell remaining disabled--. 

Claim 16. Line 2: the term “a direction current (DC) bias voltage” should be corrected to –a direct current (DC) bias voltage--. 

Claim 21. Line 2: the term “a direction current (DC) bias voltage” should be corrected to –a direct current (DC) bias voltage--. 

Allowable Subject Matter
Claims 1-7, 10, and 12-21 are allowed.

Reasons for Allowance
Claims 1-7, 10, and 12-21 are allowed for the reason of record stated in the Notice of Allowance mailed on April 09, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793